Exhibit 10.1
EXECUTION COPY
REGISTRATION RIGHTS AGREEMENT
by and among
Hanesbrands Inc.
and
the Guarantors
listed in Schedule 2 hereto
and
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
Barclays Capital Inc.
HSBC Securities (USA) Inc.
J.P. Morgan Securities LLC
Goldman, Sachs & Co.
(as representatives of the several
Initial Purchasers
listed in Schedule 1 hereto)
Dated as of November 9, 2010

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of November 9, 2010, by and among Hanesbrands Inc., a Maryland
corporation (the “Issuer”), the guarantors listed in Schedule 2 hereto (the
“Guarantors”), and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Capital Inc., HSBC Securities (USA) Inc., J.P. Morgan Securities LLC and
Goldman, Sachs & Co. (as representatives of the several initial purchasers
listed in Schedule 1 hereto, the “Initial Purchasers”), each of whom has agreed
to purchase pursuant to the Purchase Agreement (as defined below) the Issuer’s
6.375% Senior Notes due 2020 (the “Initial Notes”) fully and unconditionally
guaranteed by the Guarantors (the “Guarantees”). The Initial Notes and the
Guarantees attached thereto are herein collectively referred to as the “Initial
Securities.”
     This Agreement is made pursuant to the Purchase Agreement, dated
November 4, 2010 (the “Purchase Agreement”), among the Issuer, the Guarantors
and the Initial Purchasers (i) for the benefit of the Initial Purchasers and
(ii) for the benefit of the holders from time to time of the Initial Securities,
including the Initial Purchasers. In order to induce the Initial Purchasers to
purchase the Initial Securities, the Issuer has agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 2(h) of the Purchase Agreement.
     The parties hereby agree as follows:
     I. DEFINITIONS.
     AS USED IN THIS AGREEMENT, THE FOLLOWING CAPITALIZED TERMS SHALL HAVE THE
FOLLOWING MEANINGS:
     Broker-Dealer: Any broker or dealer registered with the Commission under
the Exchange Act.
     Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday
or a day on which banking institutions or trust companies located in New York,
New York are authorized or obligated to be closed.
     Closing Date: The date of this Agreement.
     Commission: The Securities and Exchange Commission.
     Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Notes to be issued in the Exchange Offer,
(ii) the maintenance of such Registration Statement continuously effective and
the keeping of the Exchange Offer open for a period not less than the minimum
period required pursuant to Section III(B) hereof, and (iii) the delivery by the
Issuer to the Registrar under the Indenture of Exchange Notes in the same
aggregate principal amount as the

 



--------------------------------------------------------------------------------



 



aggregate principal amount of Initial Securities that were properly tendered and
not withdrawn by Holders thereof pursuant to the Exchange Offer prior to the
expiration thereof.
     Effectiveness Target Date: As defined in Section V hereof.
     Entitled Security: Each Initial Note, until the earliest to occur of
(a) the date on which such Initial Note has been exchanged by a Person other
than a Broker-Dealer for an Exchange Note in the Exchange Offer; (b) following
the exchange by a Broker-Dealer in the Exchange Offer of an Initial Note for an
Exchange Note, the date on which such Exchange Note is sold to a purchaser who
receives from such Broker-Dealer on or prior to the date of such sale a copy of
the Prospectus contained in the Exchange Offer Registration Statement; (c) the
date on which such Initial Note has been effectively registered under the
Securities Act and disposed of in accordance with the Shelf Registration
Statement; or (d) the date on which such Initial Note is actually sold pursuant
to Rule 144 under the Securities Act; provided that an Initial Note will not
cease to be an Entitled Security for purposes of the Exchange Offer by virtue of
this clause (d).
     Exchange Act: The Securities Exchange Act of 1934, as amended.
     Exchange Offer: The registration by the Issuer under the Securities Act of
the Exchange Notes pursuant to a Registration Statement pursuant to which the
Issuer offers the Holders of all outstanding Entitled Securities the opportunity
to exchange all such outstanding Entitled Securities held by such Holders for
Exchange Notes in an aggregate principal amount equal to the aggregate principal
amount of the Entitled Securities tendered in such exchange offer by such
Holders.
     Exchange Offer Registration Statement: The Registration Statement relating
to the Exchange Offer, including the related Prospectus.
     Exempt Resales: The transactions in which the Initial Purchasers propose to
sell the Initial Securities to certain “qualified institutional buyers,” as such
term is defined in Rule 144A under the Securities Act and to certain non-U.S.
persons pursuant to Regulation S under the Securities Act.
     Exchange Guarantees: The guarantees by the Guarantors of the Exchange
Notes.
     Exchange Notes: The 6.375% Senior Notes due 2020, of the same series under
the Indenture as the Initial Securities, to be issued to Holders in exchange for
Entitled Securities pursuant to this Agreement.
     FINRA: Financial Industry Regulatory Authority, Inc, an independent
regulatory organization.
     Holders: As defined in Section II(B) hereof.
     Indemnified Holder: As defined in Section VIII(A) hereof.

-2-



--------------------------------------------------------------------------------



 



     Indenture: The indenture, dated as of August 1, 2008, among the Issuer,
certain subsidiaries of the Issuer and Branch Banking and Trust Company, as
trustee (the “Trustee”), as amended and supplemented by the Fourth Supplemental
Indenture thereto, dated November 9, 2010, by and among the Issuer, the
Guarantors and the Trustee, pursuant to which the Securities are to be issued,
as such Indenture is amended or supplemented from time to time in accordance
with the terms thereof.
     Initial Notes: As defined in the preamble hereto.
     Initial Placement: The issuance and sale by the Issuer of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.
     Initial Purchasers: As defined in the preamble hereto.
     Initial Securities: As defined in the preamble hereto.
     Interest Payment Date: As defined in the Indenture and the Securities.
     Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.
     Prospectus: The prospectus included in a Registration Statement, as amended
or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.
     Registration Default: As defined in Section V hereof.
     Registration Statement: Any registration statement of the Issuer relating
to (a) an offering of Exchange Notes pursuant to an Exchange Offer or (b) the
registration for resale of Entitled Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
     Securities: The Initial Securities, Entitled Securities, Exchange Notes and
Exchange Guarantees.
     Securities Act: The Securities Act of 1933, as amended.
     Shelf Filing Deadline: As defined in Section IV(a) hereof.
     Shelf Registration Statement: As defined in Section IV(a) hereof.
     Special Interest Payment Date: With respect to the Initial Securities, each
Interest Payment Date.
     Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

-3-



--------------------------------------------------------------------------------



 



     Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuer are sold to an underwriter for reoffering to the
public.
     II. SECURITIES SUBJECT TO THIS AGREEMENT.
     A. Entitled Securities. The securities entitled to the benefits of this
Agreement are the Entitled Securities.
     B. Holders of Entitled Securities. A Person is deemed to be a holder of
Entitled Securities (each, a “Holder”) whenever such Person owns Entitled
Securities.
     III. REGISTERED EXCHANGE OFFER.
     A. Unless the Exchange Offer shall not be required or permissible under
applicable law or Commission policy (after the procedures set forth in
Section VI(A) hereof have been complied with), each of the Issuer and the
Guarantors shall (i) cause to be filed with the Commission on or prior to
180 days after the Closing Date (or if such 180th day is not a Business Day, the
next succeeding Business Day), an Exchange Offer Registration Statement under
the Securities Act relating to the Exchange Notes and the Exchange Offer,
(ii) use all commercially reasonable efforts to cause such Exchange Offer
Registration Statement to become effective on or prior to 270 days after the
Closing Date (or if such 270th day is not a Business Day, the next succeeding
Business Day), and (iii) upon the effectiveness of such Registration Statement,
commence the Exchange Offer. The Exchange Offer shall be on the appropriate form
permitting registration of the Exchange Notes to be offered in exchange for the
Entitled Securities and to permit resales of Initial Securities held by
Broker-Dealers as contemplated by Section III(C) hereof.
     B. The Issuer and the Guarantors shall cause the Exchange Offer
Registration Statement to be effective continuously and shall keep the Exchange
Offer open for a period of not less than the minimum period required under
applicable federal and state securities laws to Consummate the Exchange Offer;
provided, however, that in no event shall such period be less than 20 Business
Days after the date notice of the Exchange Offer is mailed to the Holders. The
Issuer shall cause the Exchange Offer to comply with all applicable federal and
state securities laws. No securities other than the Exchange Notes shall be
included in the Exchange Offer Registration Statement. Unless the Exchange Offer
shall not be required or permissible under applicable law or Commission policy
(after the procedures set forth in Section VI(A) hereof have been complied
with), the Issuer shall use all commercially reasonable efforts to issue on or
prior to 30 Business Days, or longer if required by applicable securities laws,
after the date on which the Exchange Offer Registration Statement was declared
effective by the Commission, Exchange Notes in exchange for all notes properly
tendered and not withdrawn in the Exchange Offer prior to the expiration
thereof.
     C. The Issuer shall indicate in a “Plan of Distribution” section contained
in the Prospectus forming a part of the Exchange Offer Registration Statement
that any Broker-Dealer who holds Initial Securities that are Entitled Securities
and that were acquired for its own account as a result of market-making
activities or other trading activities (other than Entitled

-4-



--------------------------------------------------------------------------------



 



Securities acquired directly from the Issuer), may exchange such Initial
Securities pursuant to the Exchange Offer; however, such Broker-Dealer may be
deemed to be an “underwriter” within the meaning of the Securities Act and must,
therefore, deliver a prospectus meeting the requirements of the Securities Act
in connection with any resales of the Exchange Notes received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Initial Securities held by any such
Broker-Dealer except to the extent required by the Commission.
     Each of the Issuer and the Guarantors shall use all commercially reasonable
efforts to keep the Exchange Offer Registration Statement continuously
effective, supplemented and amended as required by the provisions of
Section VI(C) hereof to the extent necessary to ensure that it is available for
resales of Initial Securities acquired by Broker-Dealers for their own accounts
as a result of market-making activities or other trading activities, and to
ensure that it conforms with the requirements of this Agreement, the Securities
Act and the policies, rules and regulations of the Commission as announced from
time to time, for a period ending on the earlier of (i) 180 days from the date
on which the Exchange Offer Registration Statement is declared effective and
(ii) the date on which a Broker-Dealer is no longer required to deliver a
prospectus in connection with market-making or other trading activities.
     The Issuer shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180 day period (or shorter period as provided in the preceding paragraph) in
order to facilitate such resales.
     IV. SHELF REGISTRATION.
     A. Shelf Registration. If (i) the Issuer and the Guarantors are not
required to file an Exchange Offer Registration Statement or permitted to
consummate the Exchange Offer because the Exchange Offer is not permitted by
applicable law or Commission policy (after the procedures set forth in
Section VI(A) hereof have been complied with), or (ii) any holder of Entitled
Securities notifies the Issuer prior to the 20th Business Day following the
consummation of the Exchange Offer that (A) it is prohibited by law or
Commission policy from participating in the Exchange Offer, (B) it may not
resell the Exchange Notes acquired by it in the Exchange Offer to the public
without delivering a Prospectus and the Prospectus contained in the Exchange
Offer Registration Statement is not appropriate or available for such resales,
or (C) it is a Broker-Dealer and owns Initial Notes acquired directly from the
Issuer or an affiliate of the Issuer, then the Issuer and the Guarantors will:
(x) use all commercially reasonable efforts to file a Shelf Registration
Statement, which may be an amendment to the Exchange Offer Registration
Statement (in either event, the “Shelf Registration Statement”) with the
Commission on or prior to 30 days after such filing obligation arises (or if
such 30th day is not a Business Day, the next succeeding Business Day); and

-5-



--------------------------------------------------------------------------------



 



(y)use all commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission on or prior to 90 days
after the such obligation arises (or if such 90th day is not a Business Day, the
next succeeding Business Day).
     Each of the Issuer and the Guarantors shall use all commercially reasonable
efforts to keep such Shelf Registration Statement continuously effective,
supplemented and amended as required by the provisions of Sections VI(B) and
(C) hereof to the extent necessary to ensure that it is available for resales of
Initial Securities by the Holders of Entitled Securities entitled to the benefit
of this Section IV(A), and to ensure that it conforms with the requirements of
this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period of one year
following the effective date of such Shelf Registration Statement (or shorter
period that will terminate when all the Initial Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement or are otherwise no longer Entitled Securities).
     B. Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Entitled Securities may include any of its
Entitled Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Issuer in writing,
within 10 Business Days after receipt of a request therefor, such information as
the Issuer may reasonably request for use in connection with any Shelf
Registration Statement or Prospectus or preliminary Prospectus included therein.
Each Holder as to which any Shelf Registration Statement is being effected
agrees to furnish promptly to the Issuer all information required to be
disclosed in order to make the information previously furnished to the Issuer by
such Holder not materially misleading.
     V. SPECIAL INTEREST.

-6-



--------------------------------------------------------------------------------



 



     IF (I) THE ISSUER AND THE GUARANTORS FAIL TO FILE ANY OF THE REGISTRATION
STATEMENTS REQUIRED BY THIS AGREEMENT ON OR BEFORE THE DATE SPECIFIED FOR SUCH
FILING, (II) ANY OF SUCH REGISTRATION STATEMENTS IS NOT DECLARED EFFECTIVE BY
THE COMMISSION ON OR PRIOR TO THE DATE SPECIFIED FOR SUCH EFFECTIVENESS (THE
“EFFECTIVENESS TARGET DATE”), (III) THE ISSUER AND THE GUARANTORS FAIL TO
CONSUMMATE THE EXCHANGE OFFER WITHIN 30 BUSINESS DAYS OF THE EFFECTIVENESS
TARGET DATE WITH RESPECT TO THE EXCHANGE OFFER REGISTRATION STATEMENT OR
(IV) THE SHELF REGISTRATION STATEMENT OR THE EXCHANGE OFFER REGISTRATION
STATEMENT IS DECLARED EFFECTIVE BUT THEREAFTER CEASES TO BE EFFECTIVE OR USABLE
IN CONNECTION WITH RESALES OF ENTITLED SECURITIES DURING THE PERIODS SPECIFIED
IN THIS AGREEMENT (EACH SUCH EVENT REFERRED TO IN CLAUSES (I) THROUGH
(IV) ABOVE, A “REGISTRATION DEFAULT”) AS LIQUIDATED DAMAGES FOR SUCH
REGISTRATION DEFAULT, THE ISSUER AND THE GUARANTORS AGREE TO PAY HOLDERS OF
ENTITLED SECURITIES SPECIAL INTEREST OF 0.25% PER ANNUM DURING THE FIRST 90-DAY
PERIOD IMMEDIATELY FOLLOWING THE OCCURRENCE OF ANY REGISTRATION DEFAULT. THE
AMOUNT OF SPECIAL INTEREST WILL INCREASE BY 0.25% PER ANNUM WITH RESPECT TO EACH
SUBSEQUENT 90-DAY PERIOD UNTIL ALL REGISTRATION DEFAULTS HAVE BEEN CURED, UP TO
A MAXIMUM AMOUNT OF SPECIAL INTEREST FOR ALL REGISTRATION DEFAULTS OF 1.0% PER
ANNUM OF THE PRINCIPAL AMOUNT OF THE ENTITLED SECURITIES OUTSTANDING. FOLLOWING
THE CURE OF ALL REGISTRATION DEFAULTS, THE ACCRUAL OF SPECIAL INTEREST WILL
CEASE. SPECIAL INTEREST WILL ACCRUE AND BE PAYABLE ONLY WITH RESPECT TO A SINGLE
REGISTRATION DEFAULT AT ANY GIVEN TIME, NOWITHSTANDING THE FACT THAT MULTIPLE
REGISTRATION DEFAULTS MAY EXIST AT SUCH TIME. THE ACCRUAL OF SPECIAL INTEREST
SHALL BE THE EXCLUSIVE MONETARY REMEDY AVAILABLE TO THE HOLDERS OF ENTITLED
SECURITIES FOR ANY REGISTRATION DEFAULT, AND A REGISTRATION DEFAULT SHALL NOT
CONSTITUTE A DEFAULT UNDER THE INDENTURE.
     All obligations of the Issuer and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Entitled Security at the time
such security ceases to be a Entitled Security shall survive until such time as
all such obligations with respect to such security shall have been satisfied in
full.
     VI. REGISTRATION PROCEDURES.
     A. Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Issuer and the Guarantors shall comply with all of the applicable
provisions of Section VI(C) hereof, and shall comply with all of the following
provisions:

-7-



--------------------------------------------------------------------------------



 



          1. If in the reasonable opinion of counsel to the Issuer there is a
question as to whether the Exchange Offer is permitted by applicable law, each
of the Issuer and the Guarantors hereby agrees to use commercially reasonable
efforts to seek a no-action letter or other favorable decision from the
Commission allowing the Issuer and the Guarantors to Consummate an Exchange
Offer for such Initial Securities. Each of the Issuer and the Guarantors hereby
agrees to use commercially reasonable efforts to pursue the issuance of such a
decision to the Commission staff level but shall not be required to take
commercially unreasonable action to effect a change of Commission policy. Each
of the Issuer and the Guarantors hereby agrees, however, to (A) participate in
telephonic conferences with the Commission, (B) deliver to the Commission staff
an analysis prepared by counsel to the Issuer setting forth the legal bases, if
any, upon which such counsel has concluded that such an Exchange Offer should be
permitted and (C) otherwise use commercially reasonable efforts to pursue a
favorable resolution by the Commission staff of such submission.
          2. As a condition to its participation in the Exchange Offer pursuant
to the terms of this Agreement, each Holder of Entitled Securities shall
furnish, upon the request of the Issuer, prior to the Consummation thereof, a
written representation to the Issuer (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate (within the meaning of Rule 405 under the
Securities Act) of the Issuer, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any Person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer and (C) it is acquiring the Exchange Notes in its ordinary course
of business. In addition, all such Holders of Entitled Securities shall
otherwise cooperate in the Issuer’s preparations for the Exchange Offer. Each
Holder hereby acknowledges and agrees that any Broker-Dealer and any such Holder
using the Exchange Offer to participate in a distribution of the securities to
be acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters (which may include any no-action letter obtained pursuant to
clause (1) above), and (2) must comply with the registration and prospectus
delivery requirements of the Securities Act in connection with a secondary
resale transaction and that such a secondary resale transaction should be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
if the resales are of Exchange Notes obtained by such Holder in exchange for
Initial Securities acquired by such Holder directly from the Issuer.
     B. Shelf Registration Statement. In connection with the Shelf Registration
Statement, each of the Issuer and the Guarantors shall comply with all the
provisions of Section VI(C) hereof.
     C. General Provisions. In connection with any Registration Statement and
any Prospectus required by this Agreement to permit the sale or resale of
Entitled Securities

-8-



--------------------------------------------------------------------------------



 



(including, without limitation, any Registration Statement and the related
Prospectus required to permit resales of Initial Securities by Broker-Dealers),
each of the Issuer and the Guarantors shall:
          1. use all commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements,
including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors for the period specified in Section III
or IV hereof, as applicable; upon the occurrence of any event that would cause
any such Registration Statement or the Prospectus contained therein (A) to
contain a material misstatement or omission or (B) not to be effective and
usable for resale of Entitled Securities during the period required by this
Agreement, the Issuer shall file promptly an appropriate amendment to such
Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use all
commercially reasonable efforts to cause such amendment to be declared effective
and such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;
          2. prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep the Registration Statement effective for the applicable period
set forth in Section III or IV hereof, as applicable, or such shorter period as
will terminate when all Entitled Securities covered by such Registration
Statement have been sold; cause the Prospectus to be supplemented by any
required Prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act, and to comply fully with the applicable
provisions of Rules 424 and 430A under the Securities Act in a timely manner;
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;
          3. in the case of a Shelf Registration Statement or an Exchange Offer
Registration Statement maintained as effective following the closing of the
Exchange Offer due to the participation of a Broker-Dealer, during the
applicable period set forth in Section III or IV hereof, advise the
underwriter(s) or Broker-Dealer(s) who have requested copies of the Prospectus
included in such Registration Statement, if any, and selling Holders named in a
Shelf Registration Statement promptly and if requested by such Persons, to
confirm such advice in writing, (A) when the Prospectus or any prospectus
supplement or post-effective amendment has been filed, and, with respect to any
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Entitled Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for

-9-



--------------------------------------------------------------------------------



 



any of the preceding purposes, (D) of the existence of any fact or the happening
of any event that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein (with respect to the
Prospectus, in light of the circumstances under which they were made) not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Entitled Securities under
state securities or blue sky laws, each of the Issuer and the Guarantors shall
use all commercially reasonable efforts to obtain the withdrawal or lifting of
such order at the earliest possible time;
          4. furnish without charge to each of the Initial Purchasers, each
selling Holder named in any Shelf Registration Statement, and each of the
underwriter(s), if any, before filing with the Commission, copies of any Shelf
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Shelf Registration Statement or Prospectus (including
all documents incorporated by reference after the initial filing of such Shelf
Registration Statement), which documents will be subject to the review and
comment of not more than one counsel of such Holders and underwriter(s) in
connection with such sale, if any, for a reasonable period prior to filing (but
in any case not more than five Business Days), and the Issuer will not file any
such Shelf Registration Statement or Prospectus or any amendment or supplement
to any such Shelf Registration Statement or Prospectus (including all such
documents incorporated by reference) to which an Initial Purchaser of Entitled
Securities covered by such Shelf Registration Statement or the underwriter(s),
if any, shall reasonably object in writing after the receipt thereof (such
objection to be deemed timely made upon confirmation of telecopy transmission
within such reasonable period specified by the Issuer). The objection of an
Initial Purchaser or underwriter, if any, shall be deemed to be reasonable if
such Shelf Registration Statement, amendment, Prospectus or supplement, as
applicable, as proposed to be filed, contains a material misstatement or
omission. This clause (4) shall not apply to any filing by the Issuer or the
Guarantors of any proxy or information statement, annual report on Form 10-K,
quarterly report on Form 10-Q or Current Report on Form 8-K with respect to
matters that are unrelated to the Entitled Securities and the offering or
exchange therefore;
          5. in the case of a Shelf Registration Statement, make available at
reasonable times for inspection by the Initial Purchasers, the managing
underwriter(s), if any, participating in any disposition pursuant to such Shelf
Registration Statement and not more than one law firm or accounting firm
retained by such Initial Purchasers or any of the underwriter(s), all financial
and other records, pertinent corporate documents and properties of each of the
Issuer and the Guarantors and cause the Issuer’s and the Guarantors’ officers,
directors and employees to supply all information reasonably requested by any
such Holder, underwriter, attorney or accountant in connection with such
Registration Statement or any post-effective amendment thereto subsequent to the

-10-



--------------------------------------------------------------------------------



 



filing thereof and prior to its effectiveness and to participate in meetings
with investors to the extent requested by the managing underwriter(s), if any;
          6. if reasonably requested by the underwriter(s), if any, or a Holder
of Entitled Securities under a Shelf Registration Statement, promptly
incorporate in any Shelf Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
underwriter(s), if any, or Holder(s) of Entitled Securities may reasonably
request to have included therein, including, without limitation, information
relating to the “Plan of Distribution” of the Entitled Securities, information
with respect to the principal amount of Entitled Securities being sold to such
underwriter(s), the purchase price being paid therefor and any other terms of
the offering of the Entitled Securities to be sold in such offering; and make
all required filings of such Prospectus supplement or post-effective amendment
as soon as practicable after the Issuer is notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment;
          7. [Intentionally Omitted]
          8. in the case of a Shelf Registration Statement, furnish to each
Initial Purchaser, each selling Holder and the underwriter(s), if any, without
charge, at least one copy of the Shelf Registration Statement, as first filed
with the Commission, and of each amendment thereto, including financial
statements and schedules, all documents incorporated by reference therein (upon
request) and all exhibits (including exhibits incorporated therein by
reference)(upon request);
          9. deliver to each selling Holder and each of the underwriter(s), if
any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; each of the Issuer and the Guarantors hereby consents to
the use of the Prospectus and any amendment or supplement thereto by each of the
selling Holders and each of the underwriter(s), if any, in connection with the
offering and the sale of the Entitled Securities covered by the Prospectus or
any amendment or supplement thereto;
          10. in the case of a Shelf Registration Statement, enter into such
agreements (including an underwriting agreement), and make such customary
representations and warranties, and take all such other actions, all to such
extent as may be reasonably requested by any Initial Purchaser or by any Holder
of Entitled Securities or underwriter in connection with any sale or resale
pursuant to any Shelf Registration Statement contemplated by this Agreement; and
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, each of the Issuer and the
Guarantors shall:
          a. furnish to each of the Initial Purchasers, each selling Holder and
each underwriter, if any, in such substance and scope as they may reasonably
request and as are customarily made by issuers to underwriters in primary
underwritten offerings, upon the effectiveness of the Shelf Registration
Statement:

-11-



--------------------------------------------------------------------------------



 



          (1) a certificate, dated the date of effectiveness of the Shelf
Registration Statement, as the case may be, signed by two executive officers of
each of the Issuer and the Guarantors, confirming, as of the date thereof,
matters substantially similar to those set forth in Section 4(d) of the Purchase
Agreement and such other matters as such parties may reasonably request;
          (2) an opinion, dated the date of effectiveness of the Shelf
Registration Statement, of counsel for the Issuer and the Guarantors, covering
matters similar to those set forth in Section 4(f) of the Purchase Agreement;
and
          (3) a customary comfort letter, dated the date of effectiveness of the
Shelf Registration Statement, from the Issuer’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming matters substantially similar
to those set forth in the comfort letters delivered pursuant to Section 4(e) of
the Purchase Agreement, without exception;
          b. set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section VIII
hereof with respect to all parties to be indemnified pursuant to said Section;
and
          c. deliver such other documents and certificates as may be reasonably
requested by the managing underwriter, if any, and the Holders of the majority
in aggregate principal amount of the Entitled Securities, to evidence compliance
with Section VI(C)(10)(a) hereof and with any customary conditions contained in
the underwriting agreement or other agreement entered into by the Issuer or any
of the Guarantors pursuant to this Section VI(C)(10), if any.
          11. prior to any public offering of Entitled Securities, use all
commercially reasonable efforts to register or qualify the Entitled Securities
under the state securities or blue sky laws of such jurisdictions as the selling
Holders or underwriter(s), if any, may request and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Entitled Securities covered by the Shelf Registration Statement; provided,
however, that neither the Issuer nor the Guarantors shall be required to
register or qualify as a foreign entity where it is not then so qualified or to
take any action that would subject it to the service of process in suits or to
taxation in any jurisdiction where it is not then so subject;
          12. shall issue, upon the request of any Holder of Initial Securities
covered by the Shelf Registration Statement, Exchange Notes having an aggregate
principal amount equal to the aggregate principal amount of Initial Securities
surrendered to the Issuer by such Holder in exchange therefor or being sold by
such Holder; such Exchange Notes to

-12-



--------------------------------------------------------------------------------



 



be registered in the name of such Holder or in the name of the purchaser(s) of
such Securities, as the case may be; in return, the Initial Securities held by
such Holder shall be surrendered to the Issuer for cancellation;
          13. cooperate with the selling Holders and the underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates representing
Entitled Securities to be sold and not bearing any restrictive legends; and
enable such Entitled Securities to be in such denominations and registered in
such names as the Holders or the underwriter(s), if any, may request prior to
any sale of Entitled Securities made by such Holders or underwriter(s);
          14. in the case of a Shelf Registration Statement or an Exchange Offer
Registration Statement maintained as effective following the closing of the
Exchange Offer, during the applicable period set forth in Section III or IV
hereof, if any fact or event contemplated by Section VI(C)(3)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Entitled Securities, the Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading;
          15. provide a CUSIP number for all Securities not later than the
effective date of the Registration Statement covering such Securities and
provide the Trustee under the Indenture with printed certificates for such
Securities which are in a form eligible for deposit with the Depository Trust
Company and take all other action necessary to ensure that all such Securities
are eligible for deposit with the Depository Trust Company;
          16. cooperate and assist in any filings required to be made with the
FINRA and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter” as the term is
defined within the rules and regulations of FINRA) that is required to be
retained in accordance with the rules and regulations of the FINRA;
          17. otherwise use all commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make generally
available to its security holders, as soon as practicable, a consolidated
earnings statement meeting the requirements of Rule 158 under the Securities Act
(which need not be audited) for the twelve-month period (A) commencing at the
end of any fiscal quarter in which Entitled Securities are sold to underwriters
in a firm commitment or best efforts Underwritten Offering or (B) if not sold to
underwriters in such an offering, beginning with the first month of the Issuer’s
first fiscal quarter commencing after the effective date of the Registration
Statement;
          18. cause the Indenture to be qualified under the Trust Indenture Act
not later than the effective date of the first Registration Statement required
by this Agreement,

-13-



--------------------------------------------------------------------------------



 



and, in connection therewith, cooperate with the Trustee and the Holders of
Securities to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the Trust Indenture
Act; and to execute and use all commercially reasonable efforts to cause the
Trustee to execute, all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner;
          19. in the case of a Shelf Registration Statement, cause all
Securities covered by such Shelf Registration Statement to be listed on each
securities exchange or automated quotation system on which similar securities
issued by the Issuer are then listed if requested by the Holders of a majority
in aggregate principal amount of Initial Securities or the managing
underwriter(s), if any; and
          20. if not otherwise available on EDGAR, provide promptly to each
Holder upon request each document filed with the Commission pursuant to the
requirements of Section 13 and Section 15 of the Exchange Act.
     Notwithstanding the foregoing, the Issuer may suspend the offering and sale
under the Shelf Registration Statement or time period in which such Shelf
Registration Statement is required to be filed (the “Suspension Period”) for a
period or periods the board of directors of the Issuer (the “Board”) reasonably
determines necessary if (A) the Board determines (i) there are valid business
reasons for doing so (until such business reasons cease to exist), including,
without limitation, a potential acquisition, divesture of assets or other
material corporate transaction, or (ii) if the Shelf Registration Statement,
prospectus or amendment or supplement thereto contains an untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (B) the Issuer notifies the Holders of Entitled Securities
within five days after the Board makes the relevant determination set forth in
clause (A) above; provided that the period of suspension under clause (A) above
shall not exceed 120 days in each twelve-month period during which the Shelf
Registration Statement is required to be effective. In addition, the Issuer may
suspend the offering and sale under the Shelf Registration Statement if such
Shelf Registration Statement was required to be filed due to a failure to
consummate the Exchange Offer within the required time period and such
suspension occurs following the consummation of the Exchange Offer.
     Each Holder agrees by acquisition of a Entitled Security that, upon receipt
of any notice from the Issuer of the existence of any fact of the kind described
in Section VI(C)(3)(D) hereof or of any Suspension Period, such Holder will
forthwith discontinue disposition of Entitled Securities pursuant to the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus contemplated by Section VI(C)(14) hereof,
or until it is advised in writing (the “Advice”) by the Issuer that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Issuer, each Holder will deliver to the Issuer (at the Issuer’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Entitled Securities that was current
at the time of receipt of such notice. In the event the Issuer shall give any
such notice, the time period

-14-



--------------------------------------------------------------------------------



 



regarding the effectiveness of such Registration Statement set forth in
Section III or IV hereof, as applicable, shall be extended by the number of days
during the period from and including the date of the giving of such notice
pursuant to Section VI(C)(3)(D) hereof or notice of any Suspension Period to and
including the date when each selling Holder covered by such Registration
Statement shall have received the copies of the supplemented or amended
Prospectus contemplated by Section VI(C)(14) hereof or shall have received the
Advice; provided, however, that no such extension shall be taken into account in
determining whether Special Interest is due pursuant to Section V hereof or the
amount of such Special Interest, it being agreed that the Issuer’s option to
suspend use of a Registration Statement pursuant to this paragraph shall be
treated as a Registration Default for purposes of Section V hereof.
     VII. REGISTRATION EXPENSES.
     A. All expenses incident to the Issuer’s and the Guarantor’s performance of
or compliance with this Agreement will be borne by the Issuer and the
Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Initial Purchaser or
Holder with the FINRA (and, if applicable, the fees and expenses of any
“qualified independent underwriter” and its counsel that may be required by the
rules and regulations of the FINRA)); (ii) all fees and expenses of compliance
with federal securities and state securities or blue sky laws; (iii) all
expenses of printing (including printing of Prospectuses), messenger and
delivery services and telephone; (iv) all reasonable fees and disbursements of
counsel for the Issuer, the Guarantors and, subject to Section VII(B) hereof,
the Holders of Entitled Securities; (v) all application and filing fees in
connection with listing the Exchange Notes on a securities exchange or automated
quotation system pursuant to the requirements thereof; and (vi) all fees and
disbursements of independent certified public accountants of the Issuer and the
Guarantors (including the expenses of any special audit and comfort letters
required by or incident to such performance).
     Each of the Issuer and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Issuer or the Guarantors.
     Notwithstanding the foregoing, the Holders of Entitled Securities being
registered shall pay all agency fees and commissions and underwriting discounts
and commissions, if any, and transfer taxes, if any, attributable to the sale of
such Entitled Securities, and the fees and disbursements of any counsel or other
advisors or experts retained by such Holders (severally or jointly), other than
the counsel and experts specifically referred to above.
     B. In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Issuer and the Guarantors, jointly and
severally, will reimburse the Initial Purchasers and the Holders of Entitled
Securities being tendered in the Exchange Offer and/or resold pursuant to the
“Plan of Distribution” contained in the Exchange Offer Registration Statement or
registered pursuant to the Shelf Registration Statement, as applicable, for the

-15-



--------------------------------------------------------------------------------



 



reasonable fees and disbursements of not more than one counsel for the holders
of Entitled Securities and Initial Purchasers, who shall be Latham & Watkins
LLP, or such other counsel as may be chosen by the Holders of a majority in
principal amount of the Entitled Securities for whose benefit such Registration
Statement is being prepared.
     VIII. INDEMNIFICATION.
     A. The Issuer and the Guarantors, jointly and severally, agree to indemnify
and hold harmless (i) each Holder and (ii) each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Issuer by any of the
Holders expressly for use therein. This indemnity agreement shall be in addition
to any liability which the Issuer or any of the Guarantors may otherwise have.
     In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Issuer or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Issuer and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Issuer or the Guarantors of its obligations
pursuant to this Agreement except to the extent they are prejudiced by any such
failure. Such Indemnified Holder shall have the right to employ its own counsel
in any such action and the reasonable fees and expenses of not more than one
counsel to such Indemnified Holder (in addition to any local counsel) shall be
paid, as incurred, by the Issuer and the Guarantors, subject to the limitations
on the Issuer’s and the Guarantors’ indemnification obligations set forth in the
preceding paragraph. The Issuer and the Guarantors shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for such Indemnified Holders, which firm shall be
designated by the Holders. The Issuer and the

-16-



--------------------------------------------------------------------------------



 



Guarantors shall be liable for any settlement of any such action or proceeding
effected with the Issuer’s and the Guarantors’ prior written consent, which
consent shall not be withheld unreasonably, and each of the Issuer and the
Guarantors agrees to indemnify and hold harmless any Indemnified Holder from and
against any loss, claim, damage, liability or expense by reason of any
settlement of any action effected with the written consent of the Issuer and the
Guarantors. The Issuer and the Guarantors shall not, without the prior written
consent of each Indemnified Holder, settle or compromise or consent to the entry
of judgment in or otherwise seek to terminate any pending or threatened action,
claim, litigation or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not any Indemnified Holder is a
party thereto), unless such settlement, compromise, consent or termination
includes an unconditional release of each Indemnified Holder from all liability
arising out of such action, claim, litigation or proceeding.
     B. Each Holder of Entitled Securities agrees, severally and not jointly, to
indemnify and hold harmless the Issuer, the Guarantors and the respective
directors and officers of the Issuer and the Guarantors who sign a Registration
Statement, and any Person controlling (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) the Issuer or any of the
Guarantors, and the respective officers, directors, partners, employees,
representatives and agents of each such Person, to the same extent as the
foregoing indemnity from the Issuer and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement or Prospectus. In case any
action or proceeding shall be brought against the Issuer, the Guarantors or its
their respective directors or officers or any such controlling person in respect
of which indemnity may be sought against a Holder of Entitled Securities, such
Holder shall have the rights and duties given the Issuer and the Guarantors, and
the Issuer, the Guarantors, their respective directors and officers and such
controlling person shall have the rights and duties given to each Holder by the
preceding paragraph.
     C. If the indemnification provided for in this Section VIII is unavailable
to an indemnified party under Section VIII(A) or (B) hereof (other than by
reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities, judgments, actions or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative benefits
received by the Issuer and the Guarantors, on the one hand, and the Holders, on
the other hand, from the Initial Placement (which in the case of the Issuer and
the Guarantors shall be deemed to be equal to the total net proceeds (before
deducting expenses) to the Issuer and the Guarantors from the Initial
Placement), the amount of Special Interest which did not become payable as a
result of the filing of the Registration Statement resulting in such losses,
claims, damages, liabilities, judgments actions or expenses, and such
Registration Statement, or if such allocation is not permitted by applicable
law, the relative fault of the Issuer and the Guarantors, on the one hand, and
the Holders, on the other hand, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable

-17-



--------------------------------------------------------------------------------



 



considerations. The relative fault of the Issuer on the one hand and of the
Holders on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuer or any of the Guarantors, on the one hand, or the
Holders, on the other hand, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities or expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section VIII(A) hereof, any legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.
     The Issuer, the Guarantors and each Holder of Entitled Securities agree
that it would not be just and equitable if contribution pursuant to this
Section VIII(C) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section VIII, none of the Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the total discount received by such Holder with respect to the Initial
Securities exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section VIII(C) are several in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder and not joint.
     IX. RULE 144A.
     EACH OF THE ISSUER AND THE GUARANTORS HEREBY AGREES WITH EACH HOLDER, FOR
SO LONG AS ANY ENTITLED SECURITIES REMAIN OUTSTANDING, TO MAKE AVAILABLE TO ANY
HOLDER OR BENEFICIAL OWNER OF ENTITLED SECURITIES IN CONNECTION WITH ANY SALE
THEREOF AND ANY PROSPECTIVE PURCHASER OF SUCH ENTITLED SECURITIES FROM SUCH
HOLDER OR BENEFICIAL OWNER, THE INFORMATION REQUIRED BY RULE 144A(D)(4) UNDER
THE SECURITIES ACT IN ORDER TO PERMIT RESALES OF SUCH ENTITLED SECURITIES
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT.
     X. PARTICIPATION IN UNDERWRITTEN REGISTRATIONS.

-18-



--------------------------------------------------------------------------------



 



     NO HOLDER MAY PARTICIPATE IN ANY UNDERWRITTEN REGISTRATION HEREUNDER UNLESS
SUCH HOLDER (A) AGREES TO SELL SUCH HOLDER’S ENTITLED SECURITIES ON THE BASIS
PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY THE PERSONS ENTITLED
HEREUNDER TO APPROVE SUCH ARRANGEMENTS AND (B) COMPLETES AND EXECUTES ALL
REASONABLE QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING
AGREEMENTS, LOCK-UP LETTERS AND OTHER DOCUMENTS REQUIRED UNDER THE TERMS OF SUCH
UNDERWRITING ARRANGEMENTS.
     XI. SELECTION OF UNDERWRITERS.
     THE HOLDERS OF ENTITLED SECURITIES COVERED BY THE SHELF REGISTRATION
STATEMENT WHO DESIRE TO DO SO MAY SELL SUCH ENTITLED SECURITIES IN AN
UNDERWRITTEN OFFERING. IN ANY SUCH UNDERWRITTEN OFFERING, THE INVESTMENT
BANKER(S) AND MANAGING UNDERWRITER(S) THAT WILL ADMINISTER SUCH OFFERING WILL BE
SELECTED BY THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
ENTITLED SECURITIES INCLUDED IN SUCH OFFERING; PROVIDED, HOWEVER, THAT SUCH
INVESTMENT BANKER(S) AND MANAGING UNDERWRITER(S) MUST BE REASONABLY SATISFACTORY
TO THE ISSUER.
     XII. MISCELLANEOUS.
     A. Remedies. Each of the Issuer and the Guarantors hereby agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agree to
waive the defense in any action for specific performance that a remedy at law
would be adequate.
     B. No Inconsistent Agreements. Each of the Issuer and the Guarantors will
not on or after the date of this Agreement enter into any agreement with respect
to its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Neither the
Issuer nor the Guarantors are currently party to any agreement granting any
registration rights with respect to any of its securities that are similar to
the Entitled Securities to any Person. The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of the Issuer’s or any of the Guarantors’
securities under any agreement in effect on the date hereof.
     C. Adjustments Affecting the Securities. The Issuer will not take any
action, or permit any change to occur, with respect to the Securities that would
materially and adversely affect the ability of the Holders to Consummate any
Exchange Offer.
     D. Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given unless the Issuer has (i) in the case of
Section V hereof and this Section XII(D)(i), obtained the written consent of
Holders of all outstanding Entitled

-19-



--------------------------------------------------------------------------------



 



Securities and (ii) in the case of all other provisions hereof, obtained the
written consent of Holders of a majority of the outstanding principal amount of
Entitled Securities (excluding any Entitled Securities held by the Issuer or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Entitled Securities
being tendered or registered; provided, however, that, with respect to any
matter that directly or indirectly affects the rights of any Initial Purchaser
hereunder, the Issuer shall obtain the written consent of each such Initial
Purchaser with respect to which such amendment, qualification, supplement,
waiver, consent or departure is to be effective.
     E. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:
     1. if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and
     2. if to the Issuer:
Hanesbrands Inc.
1000 East Hanes Mill Road
Winston Salem, NC 27105
Telecopier No.: 336-519-0524
Attention: Joia M. Johnson
With a copy to:
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654
Telecopier No.: (312) 862-2200
Attention: Gerald T. Nowak, P.C.
                              Theodore Peto
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt acknowledged, if telecopied; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.
     Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

-20-



--------------------------------------------------------------------------------



 



     F. Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Entitled Securities; provided, however, that this Agreement shall not
inure to the benefit of or be binding upon a successor or assign of a Holder
unless and to the extent such successor or assign acquired Entitled Securities
from such Holder.
     G. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     H. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     I. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.
     J. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
     K. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Entitled Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

-21-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            HANESBRANDS INC.
      By:   /s/ Richard D. Moss         Name:   Richard D. Moss        Title:  
Senior Vice President and Treasurer     
          On behalf of each of the Guarantors listed below:

BA INTERNATIONAL, L.L.C.
CARIBESOCK, INC.
CARIBETEX, INC.
CASA INTERNATIONAL, LLC
CEIBENA DEL, INC.
HANES MENSWEAR, LLC
HANES PUERTO RICO, INC.
HANESBRANDS DIRECT, LLC
HANESBRANDS DISTRIBUTION, INC.
HBI BRANDED APPAREL ENTERPRISES, LLC
HBI BRANDED APPAREL LIMITED, INC.
HBI INTERNATIONAL, LLC
HBI SOURCING, LLC
INNER SELF LLC
JASPER-COSTA RICA, L.L.C.
PLAYTEX DORADO, LLC
PLAYTEX INDUSTRIES, INC.
SEAMLESS TEXTILES, LLC
UPCR, INC.
UPEL, INC.

            By:   /s/ Richard D. Moss         Name:   Richard D. Moss       
Title:   Treasurer     

[Signature page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



            GEARCO, INC.
      By:   /s/ Richard D. Moss        Name:   Richard D. Moss        Title:  
Vice President — Treasurer     
          On behalf of each of the Guaranteeing Subsidiaries below:

GFSI HOLDINGS, INC.
GFSI, INC.
CC PRODUCTS, INC.
EVENT 1, INC.

            By:   /s/ Richard D. Moss        Name:   Richard D. Moss       
Title:   Vice President and Treasurer     

[Signature page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     The foregoing Registration Rights Agreement is hereby confirmed and
accepted as of the date first written above.
Accepted: November 9, 2010
For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto:

            MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
      By:   /s/ Thomas Brown       Authorizing Signatory        BARCLAYS CAPITAL
INC.
      By:   /s/ Benjamin Burton       Authorizing Signatory          HSBC
SECURITIES (USA) INC.
      By:   /s/ Richard Zobkiw       Authorizing Signatory          J.P. MORGAN
SECURITIES LLC
      By:   /s/ Joseph C. Stephanak       Authorizing Signatory         
GOLDMAN, SACHS & CO.
      By:   /s/ Goldman, Sachs & Co.       Authorizing Signatory       

[Signature page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 1
Initial Purchasers
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Barclays Capital Inc.
HSBC Securities (USA) Inc.
J.P. Morgan Securities LLC
Goldman, Sachs & Co.
BB&T Capital Markets, a division of Scott & Stringfellow, LLC
Fifth Third Securities Inc.
PNC Capital Markets LLC
RBC Capital Markets, LLC
Scotia Capital (USA) Inc.
SunTrust Robinson Humphrey, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 2
Guarantors
BA International, L.L.C.
Caribesock, Inc.
Caribetex, Inc.
CASA International, LLC
Ceibena Del, Inc.
Hanes Menswear, LLC
Hanes Puerto Rico, Inc.
Hanesbrands Direct, LLC
Hanesbrands Distribution, Inc.
HBI Branded Apparel Enterprises, LLC
HBI Branded Apparel Limited, Inc.
HbI International, LLC
HBI Sourcing, LLC
Inner Self LLC
Jasper-Costa Rica, L.L.C.
Playtex Dorado, LLC
Playtex Industries, Inc.
Seamless Textiles, LLC
UPCR, Inc.
UPEL, Inc.
GearCo, Inc.
GFSI Holdings, Inc.
GFSI, Inc.
CC Products, Inc.
Event 1, Inc.

 